ON PETITION FOR WRIT OF CERTIORARI
DAUKSCH, Judge.
This matter is before us on a petition for writ of certiorari to review the decision of the circuit court of Brevard County which, in its appellate capacity, affirmed a decision of the county court.
The issue is whether a criminal summons may be legally served on a Sunday. Section 48.20, Florida Statutes provides:
Service of process on Sunday. — Service or execution on Sunday of any writ, process, warrant, order or judgment is void and the person serving or executing, or causing it to be served or executed, is liable to the party aggrieved for damages for so doing as if he had done it without any process, writ, warrant, order or judgment. If affidavit is made by the person requesting service or execution that he has good reason to believe that any person liable to have any such writ, process, warrant, order or judgment served on him intends to escape from this state under protection of Sunday, any officer furnished with an order authorizing service or execution by the judge or magistrate of any incorporated town may serve or execute such writ, process, warrant, order, or judgment on Sunday, and it is as valid as if it had been done on any other day.
Section 901.10, Florida Statutes provides:
How summons served. — A summons shall be served in the same manner as a summons in a civil action.
Section 901.04, Florida Statutes provides:
Direction and execution of warrant.— Warrants shall be directed to all sheriffs of the state. A warrant shall be executed only by the sheriff of the county in which the arrest is made unless the arrest is made in fresh pursuit, in which event it may be executed by any sheriff who is advised of the existence of the warrant. An arrest may be made on any day and at any time of the day or night.
It is apparent that a summons and a warrant are two different items. According to section 901.09 a magistrate sometimes issues a summons instead of a warrant when a criminal complaint is made. According to section 901.10 a summons in a criminal action shall be served in the same manner as one in a civil action. Lastly, section 48.20 says civil process cannot be served on a Sunday. A summons is “process.” Since the legislature has said that all summons’ are to be served in the same manner, then a criminal summons cannot be served on a Sunday, just like a civil summons.
We decline to issue the Writ of Certiora-
Writ denied.
COWART, J., concurs.
COBB, C.J., dissents with opinion.